


Exhibit 10.4
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into effective as of the 25 day of February, 2016, by and between
NATIONAL RETAIL PROPERTIES, LP, a Delaware limited partnership (“Buyer”), and
BOB EVANS FARMS, LLC, an Ohio limited liability company (“Seller”), and BOB
EVANS FARMS, INC., a Delaware corporation.
RECITALS
WHEREAS, Buyer and Seller entered into that certain Purchase and Sale Agreement
with an effective date of February 23, 2016 (the “Agreement”) for the purchase
and sale of the Property, as defined and more particularly described in the
Agreement; and
WHEREAS, Buyer and Seller have agreed to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.Recitals. The Recitals set forth above are true and correct and are
incorporated herein by reference.
2.Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.
3.Section 4.02 of Exhibit “B”. Section 4.02 of the Master Lease Agreement
attached as Exhibit “B” to the Agreement is hereby deleted in its entirety and
is hereby replaced with the following:
“Section 4.02. Adjustments. The capitalized terms used herein are defined below.
Effective on each Adjustment Date, Base Annual Rental shall be increased by the
lesser of (i) one and thirty-five hundredths (1.35) times the increases in the
CPI, or (ii) one and one-half percent (1.5%). The amount of the increase in the
Base Annual Rental shall be calculated as follows: (a) subtract one point zero
(1.0) from a fraction, the numerator of which shall be the Variable Index, and
the denominator of which shall be the Base Index; then (b) multiply the result
obtained in (a) above by one and thirty-five hundredths (1.35); and then (c)
multiply the Base Annual Rental for the month immediately prior to the then
current Adjustment Date by the result obtained in (b) above. Notwithstanding the
foregoing, in no event shall the increase in Base Annual Rental on any
Adjustment Date be more than one and one-half percent (1.5%) and in no event
shall the Base Annual Rental decrease on any Adjustment Date. By way of example,
if the Variable Index is 101 and Base Index is 100, and if the Base Annual
Rental is $20,000, the amount of the increase in the Base Annual Rental would be
(1.35 x 101/100 - 1.0) x 20,000 = $270.
The new Base Annual Rental shall be payable in advance in consecutive monthly
installments on the first (1st) day of each month until the next Adjustment
Date, or the expiration of the Lease Term, as the case may be. Landlord’s delay
or the failure of Landlord, beyond commencement of any Adjustment Date, in
computing or billing for these adjustments will not impair the continuing
obligation of Tenant to pay any and all Base Annual Rental or other Rental due
hereunder including any increased Base Annual Rental from the Adjustment Date,
when calculated and billed by Landlord. In applying the foregoing formula for
Base Annual Rental adjustments, the following terms shall have the following
meaning:




--------------------------------------------------------------------------------




“Base Index” for the first (1st) Adjustment Date shall mean the CPI for the
month which is two (2) months prior to the Effective Date. Thereafter, the Base
Index shall mean the CPI for the month which is two (2) months prior to the
prior Adjustment Date. By way of example, for the first (1st) Adjustment Date,
the Base Index will be the CPI for the month which is two (2) months prior to
the Effective Date, for the second (2nd) Adjustment Date, the Base Index will be
the CPI for the month which is two (2) months prior to the first (1st)
Adjustment Date, for the third (3rd) Adjustment Date the Base Index will be the
CPI for the month which is two (2) months prior to the second (2nd) Adjustment
Date, etc.


“CPI” shall mean the Consumer Price Index for All Urban Consumers, All Items,
U.S.A. Area, 1982-1984 = 100, as published by the Bureau of Labor Statistics,
United States Department of Labor (U.S. City Average). If such index is
discontinued, CPI shall then mean the most nearly comparable index published by
the Bureau of Labor Statistics or other official agency of the United States
Government as determined by Landlord.


“Variable Index” shall mean the CPI for the month which is two (2) months prior
to the then current Adjustment Date.
  
4.Section 4.03(a) of Exhibit B. Section 4.03(a) of the Master Lease Agreement
attached as Exhibit “B” to the Agreement is hereby deleted in its entirety and
is hereby replaced with the following:
“    (a)    Base Annual Rental. Notwithstanding the terms and provisions of
Sections 1.06 and 4.02, upon the commencement of each Extension Term of this
Lease, the Base Annual Rental shall be adjusted to an amount equal to the
greater of (i) 95% of the fair market rent for the Properties for the first year
of the Extension Term (the “Fair Market Rent”) or (ii) Base Annual Rental paid
during the immediately preceding year increased in accordance with Section 4.02
of this Lease (the greater of (i) or (ii) being the “Initial Increased Rent”).
The parties shall commence the process for determining Fair Market Rent upon
Tenant’s delivery of Tenant’s Extension Notice with respect to such Extension
Term. The foregoing shall in no way affect the Base Annual Rental adjustments
under Sections 1.06 and 4.02 that are scheduled to occur on dates other than at
the commencement of each Extension Term; provided, however, with respect to the
Adjustment Date that occurs at the commencement of each Extension Term, the
adjustment to the Initial Increased Rent shall be the only adjustment to Base
Annual Rental.”
5.Conflict. If there is a conflict between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall control.
6.Ratification. Except as herein expressly amended, each and every other term of
the Agreement shall remain unchanged and in full force and effect without
modification, and Buyer and Seller hereby ratify and affirm the same.
7.Counterparts. This Amendment may be executed in several counterparts, all of
which are identical and all of which counterparts together shall constitute one
and the same document. This Amendment may be executed by facsimile or other
electronic signature.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.
 
BUYER:


NATIONAL RETAIL PROPERTIES, LP,
a Delaware limited partnership


By: NNN GP Corp., a Delaware
corporation, as general partner




By:  /s/ Paul E. Bayer
Name: Paul E. Bayer
Title: Executive Vice President
Date: February 25, 2016









[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------






 
SELLER:


BOB EVANS FARMS, LLC, an Ohio limited liability company


 
By:  /s/ Mark E. Hood
Name: Mark E. Hood
Title: Manager and Chief Financial Officer
Date: _________________




LEASE GUARANTOR:


BOB EVANS FARMS, INC., a Delaware corporation




By: /s/ Mark E. Hood
Name: Mark E. Hood
Title: Chief Administrative Officer and
 Chief Financial Officer
Date: _________________







